FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JACK LOUMENA,                                    No.   15-17414

              Plaintiff-Appellant,               D.C. No. 5:15-cv-03613-LHK

 v.
                                                 MEMORANDUM*
WALTER P. HAMMON; TRAVIS I.
KREPELKA,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Jack Loumena appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations arising from his

parents’ state court divorce proceedings. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Loumena’s
requests for oral argument set forth in his reply is denied.
§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine. Noel

v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal of Loumena’s action was proper because Loumena failed to allege

facts sufficient to show that defendants were acting under the color of state law.

See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991) (private parties do not

generally act under color of state law for § 1983 purposes); see also Simmons v.

Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (conclusory

allegations of a private attorney’s conspiracy with state officers are insufficient to

state a § 1983 claim against the attorney).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                              2                                  15-17414